DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the label member further comprising a durable, substantially planar polymer top member substantially contiguously overlaying a front surface of the label member; a substantially planar aluminum plate member substantially contiguously overlaying a back surface of the label member by an interior side of the aluminum plate member, the aluminum plate member coupled to the polymer top member, thereby forming a seal substantially watertight with the label member contained therein; and an adhesive outer surface of the aluminum plate member adapted to be coupled to a surface, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms PayPal and Venmo, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities:.  
Para. [0046] recites “an electronic systems Venmo or PayPal”, which is improper grammar.  It is unclear if the applicant means “an electronic system such as Venmo or PayPal”.  Additionally “an electronic systems” is improper grammar since the verb is singular but the noun is plural.
Para. [0047] recites “an email address a website address”.  It is unclear if there should be an “or” or an “and” between the two.
Appropriate correction is required.

Claim Objections
Claims 1, 3, 5, 6, 8-11 and 14-19 are objected to because of the following informalities:  
Claim 1 recites “with smart device”.  Claim language should recite “with a smart device”.
Claim 1 recites “a computer processor assembly” and “the computer processor”.  In view of the first recitation, it appears that the latter recitation should recite “the computer processor assembly” for proper antecedent basis.
Claim 3 contains an acronym, however does not provide the full name. If the applicant is to claim the acronym, the full name should be referenced at least once within the claim in parentheses (e.g. quick response (QR)). 
Claims 5, 6, 8 and 9 recite “The item retrieval tag”.  The preamble should recite “The item retrieval tag system” for proper antecedent basis.
Claim 10 recites “a registered property of owner”.  It appears the language should recite “a registered property of an owner”.
Claim 10 recites “the smart device optical scanner assembly”.  The language should be “the optical scanner assembly” for proper antecedent basis.
Claim 11 recites “the lost property”.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “the registered property”.
Claims 14-19 recite “The method of claim…”.  However, claims 10-13 and 20 recite “The item retrieval tag method of claim…”.  It appears the preamble of claims 14-19 should recite “The item retrieval tag method of claim…” for consistency and proper antecedent basis.
Claim 14 recites “an electronic payment systems”.  This is problematic since the verb is singular and the noun is plural.
Claim 16 recites “by owner”.  It appears the language should be “by the owner” for proper grammar.
Claim 17 recites “an email address a website address”.  It appears the language should be “an email address, or a website address”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 contains the trademark/trade names Venmo and PayPal.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe electronic payment systems and, accordingly, the identification/description is indefinite.
	Claim 20 recites “the label member”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what label member the applicant is referring to.  Please clarify.  It is noted that claim 13 recites “a label member”.  Therefore it is unclear if the applicant intended claim 20 to be dependent from claim 13.  Please clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chin et al. (US 10,043,152).
With respect to claim 1, Chin et al. discloses an item retrieval tag system comprising: 
a retrieval tag member (200) with an adhering or attaching mechanism thereon adapted for adhering or attaching the retrieval tag member to a property item (col. 4, line 65 – col. 5, line 7);
an at least one machine-readable optical code member (139) disposed on an outer surface of the label member (col. 3, lines 42-50; col. 4, line 65 – col. 5, line 7; col. 5, lines 21-30 and 51-53; col. 6, lines 4-6); 
a smart device optical scanner assembly (camera) integrated with a smart device (106, e.g. smartphone), the optical scanner assembly adapted to read the at least one machine-readable optical code member (col. 4, lines 16-22; col. 6, lines 45-48; col. 12, lines 28-42; Fig. 2C); 
a computer processor assembly (103) operably connected to the smart device optical scanner assembly (col. 2, line 48 – col. 3, line 5; Figs. 1 and 5); and 
a database member (112, 509) operatively coupled to the computer processor assembly and adapted to retrieve property owner contact information from an output of the smart device optical scanner assembly (col. 2, line 64 – col. 4, line 6; col. 6, lines 45-60; col. 13, lines 38-52; col. 16, lines 54-52; Figs. 1 and 5).
With respect to claims 2 and 3, Chin et al. discloses the at least one machine-readable optical code member is a bar code member or a QR code member (col. 3, lines 47-49).
	With respect to claim 4, Chin et al. discloses the retrieval tag member is a label member (col. 4, line 65 – col. 5, line 7).
With respect to claim 5, Chin et al. discloses the attaching mechanism is one of a group consisting of adhesives, hook and loop fasteners, snap button fasteners, and magnetic-type devices (col. 4, line 65 – col. 5, line 1).
	With respect to claim 6, Chin et al. discloses the owner contact information one of a telephone number, an email address, a mailing address and a third party shipping or logistics vendor (col. 3, lines 51-54; col.6, lines 55-60; col. 13, lines 47-52).
With respect to claim 8, Chin et al. discloses the database member is located in at least one server accessible via a network (col. 2, line 48 – col. 3, line 5; Figs. 1 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. as applied to claim 1 above, and further in view of Haas et al. (US 2022/0114410).
With respect to claim 4, Chin et al. addresses all the limitations of claim 1.
However, in an alternative interpretation, Chin et al. fails to expressly disclose the retrieval tag member is a circular tag or a ring member, or a card member.
Haas et al. illustrates it is well known in the art for a retrieval tag member (20) to be a circular tag attached to a property item (11) ([Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retrieval tag member to be a circular tag in order to allow the retrieval tag member to be used in a desired application, e.g. to be used in a pet tag.   Further, it has been held that a change in shape is generally recognized as being within the level of one of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
With respect to claim 7, while the modified Chin et al. is silent regarding the label member further comprising a durable, substantially planar polymer top member substantially contiguously overlaying a front surface of the label member; a substantially planar aluminum plate member substantially contiguously overlaying a back surface of the label member by an interior side of the aluminum plate member, the aluminum plate member coupled to the polymer top member, thereby forming a seal substantially watertight with the label member contained therein; and an adhesive outer surface of the aluminum plate member adapted to be coupled to a surface, claim 4 (which claim 7 is dependent from) is in the alternative form.  As such, the label member further comprising a durable, substantially planar polymer top member substantially contiguously overlaying a front surface of the label member; a substantially planar aluminum plate member substantially contiguously overlaying a back surface of the label member by an interior side of the aluminum plate member, the aluminum plate member coupled to the polymer top member, thereby forming a seal substantially watertight with the label member contained therein; and an adhesive outer surface of the aluminum plate member adapted to be coupled to a surface, is not required per claim 4. Since the modified Chin teaches an alternative limitation, i.e. the retrieval tag member being a circular tag, the limitation of “the label member further comprising a durable, substantially planar polymer top member substantially contiguously overlaying a front surface of the label member; a substantially planar aluminum plate member substantially contiguously overlaying a back surface of the label member by an interior side of the aluminum plate member, the aluminum plate member coupled to the polymer top member, thereby forming a seal substantially watertight with the label member contained therein; and an adhesive outer surface of the aluminum plate member adapted to be coupled to a surface” is not given significant patentable weight.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. as applied to claim 1 above, and further in view of Uetaki (WO 2016/063318).
With respect to claim 9, Chin et al. addresses all the limitations of claim 1.
However,  Chin et al. fails to expressly disclose a reward module operatively coupled to the database member, wherein the reward module includes an inventory of an owner’s property, associated values and associated rewards for each inventoried item.
Uetaki teaches it is well known in the art for a database member (110) to include a reward module (111, 112), wherein the reward module includes an inventory of the owner’s property, associated values and associated rewards for each inventoried item (see lines 167-188 of translation; Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a reward module, wherein the reward module includes an inventory of the owner’s property, associated values and associated rewards for each inventoried item, in order to store reward prices for each registered property.

Claim(s) 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. in view of Candillier et al. (US 2015/0269832).
With respect to claim 10, Chin et al. discloses an item retrieval tag method for recovery of lost property by an owner comprising: 
scanning with a smart device (106) including an optical scanner assembly (camera) at least one machine-readable optical code member located on a retrieval tag member attached or adhered to a registered property of owner (col. 3, lines 42-50; col. 4, lines 16-22; col. 4, line 65 – col. 5, line 7; col. 5, lines 21-30 and 51-53; col. 6, lines 45-48; col. 12, lines 28-42; Fig. 2C); 
sending data from the optical scanner assembly to a remote computer processor assembly (103) operably connected to the optical scanner assembly (col. 2, line 48- col. 3, line 24; col. 6, lines 45-54; col. 13, lines 28-46; Fig. 1); and
retrieving property owner contact information from a database member (112, 118) stored on a memory module (509) operatively coupled to the computer processor, the database member receiving the output of the smart device optical scanner assembly  (col. 2, line 64 – col. 4, line 6; col. 6, lines 45-60; col. 13, lines 38-52; col. 16, lines 54-52; Figs. 1 and 5).
Chin et al. fails to expressly disclose providing a monetary reward to a property finder upon recovery of the registered property by the owner, an amount of the reward being predefined by the property owner
	Candillier et al. teaches it is well known in the art to provide a monetary reward to a property finder upon recovery of registered property by an owner, an amount of the reward being predefined by the property owner ([0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a monetary reward to a property finder upon recovery of the registered property by the owner, an amount of the reward being predefined by the property owner, in order to monetarily thank the finder for returning the registered property to the owner.
	With respect to claim 11, the modified Chin et al. discloses the database member further delivers logistical instructions for returning the registered property (Chin: col. 6, line 61 – col. 8, line 23; col. 13, line 53 – col. 14, line 35; Figs. 2D and 3).
With respect to claim 12, the modified Chin et al. discloses the owner registering one or more property items with a remote database, each property item being associated with the optical code member on the retrieval tag member to be adhered to the property item (Chin: col. 3, line 62 – col. 4, line 6; col. 8, lines 49-63; col. 12, line 62 – col. 13, line 10; Fig. 2E).
	With respect to claim 13, as best understood, the modified Chin et al. discloses the at least one machine-readable optical code member is disposed or displayed on a circular or ring member, a card member or a label member (Chin: col. 4, line 65 – col. 5, line 1; col. 6, lines 4-6).
With respect to claim 14, the modified Chin et al. addresses all the limitations of claim 10, and further discloses recovery instructions and shipping the property (Chin: col. 6, line 61 – col. 8, line 23; col. 13, line 53 – col. 14, line 35; Figs. 2D and 3).
The modified Chin et al. fails to expressly disclose rewarding the finder for the property upon the finder following recovery instructions and shipping the property, wherein the rewarding includes paying the finder via an electronic payment.
Candillier et al. teaches it is well known in the art to reward a finder for property upon the finder following recovery instructions and shipping the property, wherein the rewarding includes paying the finder via an electronic payment ([0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to reward the finder for the property upon the finder following recovery instructions and shipping the property, wherein the rewarding includes paying the finder via an electronic payment, in order to encourage the finder to return the property.
With respect to claim 17, the modified Chin et al. discloses the at least one machine-readable code is used to identify the owner of the lost item and to notify the owner via an email address or a text message (telephone number necessary for text message) (Chin: col. 6, lines 45-60; col. 13, lines 35-52).  Therefore, the at least one machine-readable code is substitutable for owner contact information including a telephone number or an email address.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. modified by Candillier et al. as applied to claim 10 above, and further in view of Wyssen (US 2001/0053981).
With respect to claim 15, the modified Chin et al. addresses all the limitations of claim 10.
However, the modified Chin et al. fails to expressly disclose the value of the reward is a percentage of an assigned value of a registered property.
Wyssen teaches it is well known in the art for a value of a reward to be percentage of an assigned value of an article ([0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the value of the reward is a percentage of an assigned value of a registered property, in order to ensure the finder receives a respectable reward.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. modified by Candillier et al. as applied to claim 10 above, and further in view of Uetaki and Call et al. (US 10,055,793)
With respect to claim 15, the modified Chin et al. addresses all the limitations of claim 10.
However, the modified Chin et al. fails to expressly disclose the value of the reward is a percentage of an assigned value of a registered property, and the value of the registered property is configured to automatically decline any one of monthly, quarterly or annually timeframes consistent with parameters set by owner.
	Uetaki teaches it is well known in the art for a reward to be a percentage of a market price of a registered article, which can be selected by a user, i.e. owner (see lines 201 and 251-253 of the translation).  It is well known in the art for a value of an article to automatically decline any one of monthly, quarterly or annually timeframes (a market price of an article to be configured to automatically decline annually (col. 10, lines 12-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the value of the reward to be a percentage of an assigned value of a registered property, and the value of the registered property to be configured to automatically decline any one of monthly, quarterly or annually timeframes consistent with parameters set by owner, in order to provide sufficient incentive to a finder to return the registered property (Uetaki: lines 244-248 and 291-295of translation).  By modifying the value of the reward to be based on a percentage of a market price of the registered property, which can be selected by the owner, and the market price takes into account a decrease rate on an annual basis, the value of the registered property is considered to be consistent with parameters set by owner (i.e. with the percentage selected by the owner).

Claim(s) 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. modified by Candillier et al. as applied to claim 10 above, and further in view of Penny et al. (US 2012/0267430).
With respect to claim 15, the modified Chin et al. addresses all the limitations of claim 10.
However, the modified Chin et al. fails to expressly disclose the finder viewing the value of the reward of the property after scanning the machine-readable code on the retrieval tag member.
	Penny et al. teaches it is well known in the art for a finder to view a value of a reward of the property after scanning a machine-readable code on a retrieval tag member ([0031], Fig. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the finder to view the value of the reward of the property after scanning the machine-readable code on the retrieval tag member, in order to allow the finder to immediately view specific reward information when scanning the at least one machine-readable code.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. modified by Candillier et al. and further modified by Penny et al. as applied to claim 10 above, and further in view of Pekkanen (WO 2006/024692).
With respect to claim 19, the modified Chin et al. addresses all the limitations of claim 10.
However, the modified Chin et al. fails to expressly disclose the owner receiving a notification of an inquiry by the finder of the reward value of the property recovered.
Penny et al. teaches it is well known in the art for a finder to be able to contact the owner via specific personal contact information displayed when the finder accesses embedded information in the barcode ([0033]).  Pekkanen teaches it is well known in the art for both the owner and finder to agree between them about any finder’s reward and the owner can be informed about the amount of a reasonable finder’s reward (pg. 9, lines 27-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to have the owner receive a notification of an inquiry by the finder of the reward value of the property recovered, in order to predictably allow the finder to negotiate a reasonable finder’s reward that both the finder and the owner agree upon.


Allowable Subject Matter
Claims 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (where applicable), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 20, prior art fails to teach or reasonably suggest, either singly or in combination, the label member further comprising a durable, substantially planar polymer top member substantially contiguously overlaying a front surface of the label member; a substantially planar aluminum plate member substantially contiguously overlaying a back surface of the label member by an interior side of the aluminum plate member, the aluminum plate member coupled to the polymer top member, thereby forming a seal substantially watertight with the label member contained therein; and an adhesive outer surface of the aluminum plate member adapted to be coupled to a surface, in addition to the other limitations of the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haenke et al. (DE 202012010340) discloses a QR code sticker used lost and found objects


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876